DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/26/2020 has been considered by the examiner.

Election/Restrictions

Applicant's election without traverse of Group ll, a method for manufacturing a workpiece, Claims 5-8, in the reply filed on 02/07/2022 is acknowledged. Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ouellette (US 2011/0308709) in view of Tomobe et al. (US 2006/0157468).

With respect to claim 5, Ouellette teaches a method for manufacturing a workpiece (“manufacture of composite pressure vessels”, Pa [0103]), comprising a heating step of heating the workpiece (“the induction coil is used together with oven curing, in which both the outer surface of the vessel and the interface surface of the vessel are both heated and cured.”, Pa [0131]) containing a carbon fiber reinforced plastic containing a carbon fiber and a resin as its material (“composite pressure vessels are made from…carbon fiber…of materials such as epoxy resins, capable of 
the heating step comprises:
a heating step of heating at least a part of the workpiece including its surface to a temperature higher than a softening temperature of the carbon fiber reinforced plastic (“oven curing…the outer surface of the vessel…  heated and cured.”, Pa [0131]; “the filament resin matrix during the cure sequence is such that the resin remains homogeneously distributed within the filament winding”, Pa [0125]; one would appreciate that the temperature where the resin is distributed would be inherently higher than a softening temperature of the resin.); and
a direct heating step of inserting a heat-transfer member into the part of the workpiece and thereby directly heating an inside of the workpiece (“second end 100 of mandrel with integral heat pipe 102 is inserted through open end 104 of liner 106.”, Pa [0114]; “mandrel with integral heat pipe 102 is in heat transfer relation with inner surface 122 of the aluminum vessel.”, Pa [0117]).
Ouellette teaches that the induction coil is used together with oven curing, in which both the outer surface of the vessel and the interface surface of the vessel are both heated and cured (Pa [0131]), but does not explicitly teach that a direct heating step of inserting a heat-transfer member into the part of the workpiece is performed to the workpiece including the surface whose temperature has reached the softening temperature. However, one would have found it obvious to split the simultaneous heating step of the induction coil curing (insider heating) and the oven curing (surface heating) into two separate heating steps, since it has been held that in general, the Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). Furthermore, one would have found it obvious to select the optimum order of steps for the purpose of complete curing by routine experimentation, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Ouellette differs from the claim in that Ouellette teaches the oven curing for heating the outer surface of the vessel (Pa [0131]), but is silent to a steam heating by bringing superheated steam into contact with the surface of the workpiece.
In the same field of endeavor, a heating treatment apparatus and method, Tomobe teaches that the heating treatment apparatus includes a gas inlet part having nozzle boxes which blow out gas, such as heating steam, for subjecting to the object to heat treatment by heating it (Pa [0008] and [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ouellette with the teachings of Tomobe and substitute the gas inlet part having nozzle boxes for the oven in order to heat the outer surface of the vessel, since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B)).

With respect to claim 6, Ouellette as applied to claim 5 above teaches that in the direct heating step, the heat-transfer member inserted into the part is a mandrel with integral heat pipe heated by induction coil (Pa [0116]), and further teaches that heat conductive fluid 124, such as water, is also added to interior volume 108 of aluminum vessel 106 such that heat conductive fluid 124 maintains outer surface 120 of mandrel with integral heat pipe 102 and inner surface 122 of aluminum vessel 106 in heat transfer relation (Pa [0117] and [0120]), but does not specifically teach that in the direct heating step, a superheated-steam nozzle configured to spout out the superheated steam is inserted as the heat-transfer member.
Tomobe as applied in the combination teaches that the heating treatment apparatus includes a gas inlet part having nozzle boxes which blow out gas, such as heating steam, for subjecting to the object to heat treatment by heating it (Pa [0008] and [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ouellette with the teachings of Tomobe and substitute the nozzle box including nozzles for the mandrel and the heat conductive fluid in order to heat the inner surface of the vessel, since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B)).

With respect to claim 7, Ouellette as applied to claim 5 above teaches that in the direct heating step, a heater is inserted as the heat-transfer member (“a mandrel with integral heat pipe… heat source 118 is an induction coil. Since mandrel with integral heat pipe 102 is thermally superconductive, energy from an induction coil applied to the exterior surface of mandrel with integral heat pipe 102 induces energy 

With respect to claim 8, Ouellette as applied to claim 5 above further teaches that in the direct heating step, an output of the heat-transfer member is controlled based on an internal temperature of the workpiece measured by a temperature sensor (“the output from the induction power supply is typically controlled via the output from a process controller provided with process temperature data inputs from an infrared sensor which monitors the temperature of the mandrel with integral heat pipe surface directly, and outputs a signal to the process controller.”, Pa [0064]), but the combination does not explicitly teach controlling a temperature of the superheated steam based on a surface temperature of the workpiece measured by a thermometer in the steam heating step, and controlling a depth of insertion of the heat-transfer member and the temperature sensor into the workpiece based on the internal temperature in the direct heating step.
However, Ouellette further teaches that the mandrel with integral heatpipe is of a size such that a portion of its length is located within the interior volume of the liner for heating the inside of the vessel (Pa [0157]), thus one would have found it obvious to select the optimum depth of the insertion of the mandrel for the purpose of achieving the desired temperature of inside of the vessel. Further, one would have found it obvious to 
Ouellette further teaches that suitable contact temperature sensors to monitor the temperature of the mandrel with integral heat pipe surface directly can be used (Pa [0064] and [0065]). Thus, one would have found it obvious to provide a contact temperature sensor on the mandrel in order to monitor the temperature of the mandrel surface directly. One would appreciate that the depth of insertion of the contact temperature sensor would vary according to the depth of insertion of the mandrel. 

Ouellette further teaches that in another embodiment, when heat induction coil 612 is activated, energy is provided to metallic material 614 and is heated, and the energy applied to metallic material 614 is controlled through the use infrared sensor 618, which is arranged outside of the liner (Fig. 7) and connected to process controller 620 which adjusts the output power of induction power supply 622, thus providing discrete temperature control throughout the cure sequence (Pa [0147]). Since the modification uses two heating methods – the steam heating outside of the vessel and the direct heating by the mandrel inside of the vessel – which generate the total energy to the vessel, one would have found it obvious to control the temperature of the steam based on the surface temperature of the vessel by the infrared sensor for the purpose of controlling the total energy applied to the vessel and providing discrete temperature control throughout the cure sequence.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742